Citation Nr: 1427585	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an effective date earlier than May 6, 2010, for the grant of service connection for multilevel lumbar degenerative disc disease and spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for multilevel lumbar degenerative disc disease and spondylosis, effective May 6, 2010, and reopened and then denied on the merits a previously denied claim for service connection for a residuals of a left knee injury.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Board notes that the Veteran filed a notice of disagreement with the assigned rating for his service connected multilevel lumbar degenerative disc disease and spondylosis.  In a January 2012 rating decision, the RO increased the Veteran's rating to 40 percent disabling.  Subsequently, in a February 2012 statement the Veteran expressed his satisfaction with the 40 percent rating and withdrew his claim for an increased rating for his back condition.  As such, the claim is no longer before the Board.  See 38 C.F.R. § 20.204.  

The Veteran testified at a videoconference hearing in August 2012.  A copy of that transcript is of record.  Additionally, the Veteran submitted additional evidence with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2013).

As the Board is granting the Veteran's claim of entitlement to service connection for a left knee disability, the Board also acknowledges the Veteran's assertions that his effective date should be the date of his original claim.  As will be discussed in detail below, the April 1969 rating decision is final and new and material evidence is necessary to reopen the claim.  In this regard, the RO will assign a disability rating and effective in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal those downstream determinations. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the September 2009 letter that granted an earlier effective date for non-service-connected pension benefits, VA treatment records dated April 2011 to March 2013, and a November 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's record in the electronic Veterans Benefit Management System does not include any documents at this time.  

The issue of entitlement to an effective date earlier than May 6, 2010, for the grant of service connection for multilevel lumbar degenerative disc disease and spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 1969, the RO denied entitlement to service connection for residuals of a left knee injury.    

2.  Evidence submitted since the April 1969 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a left knee injury and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that a left knee disability, diagnosed as severe arthritis, status post total left knee replacement, was incurred in service.


CONCLUSIONS OF LAW

1.  The April 1969 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of a left knee injury is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the April 1969 rating decision denying the Veteran's claim of entitlement to service connection for residuals of a left knee injury is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  The criteria for service connection for a left knee disability, diagnosed as severe arthritis, status post total left knee replacement, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the previously denied claim of residuals of a left knee injury and grant service connection, no discussion of the VA's duty to notify and assist is necessary.  

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for residuals of a left knee injury.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In an April 1969 rating decision, the RO denied entitlement to service connection for residuals of a left knee injury.  The RO concluded that the disability was not found on the last examination.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on June 20, 1969.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 1969 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

The Board notes additional service treatment records were associated with the Veteran's claims file in May 2010 following the April 1969 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  

Here, the newly-associated service treatment records are not relevant to the instant claim.  The Board acknowledges any assertions by the Veteran or his representative that at the time of the April 1969 all relevant treatment records in regards to the Veteran's left knee claim were not associated with the claims file.  However, a review of all currently associated treatment records, in conjunction with review of the April 1969 rating decision show that all records pertaining to the Veteran's left knee were of record at the time of the April 1969 rating decision.  The April 1969 rating decision stated that "on November 9, 1967, the Veteran suffered an injury to his left knee.  Physical examination at separation was negative for residual disability."  A review of the Veteran's service treatment records show treatment for a left knee injury in November 1967.  Service treatment records also show that the separation examination "was negative for residual injuries."  The Veteran's service treatment records are also negative for any other complaints, treatment, or diagnosis of a left knee condition.  Moreover, the May 2010 response from the National Personnel Records Center also indicated that service treatment records had been previously sent to the RO in March 1969.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon these service treatment records. 

The evidence of record at the time of the April 1969 rating decision included the Veteran's service treatment records and the Veteran's January 1969 statements that he injured his knee playing football in late September 1967.  

The Veteran submitted an application to reopen his claim in May 2010.  The evidence received since the April 1969 rating decision includes additional service treatment records; private treatment records dated September 1970, November 1999 to October 2010, December 1999, December 2009 to April 2010, March 2010; and private physical therapy records dated February 1996 to December 2003; a July 2010 VA examination and September 2010 addendum opinion; VA treatment records dated September 2002 to April 2010; a November 2010 statement from the Veteran's wife; a November 2010 statement from the Veteran; an October 2011 private opinion that related the Veteran's left knee disability to his service; a March 2012 private opinion that related the Veteran's left knee disability to his service; an April 2012 statement from the Veteran; and the August 2012 Board hearing transcript.  

The Board finds that the evidence received since the April 1969 rating decision is new in that it was not previously of record.  Moreover, the evidence includes two  private opinions that indicate that the Veteran's left knee disability is due to an injury during his active military service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of evidence showing a relationship between service and the Veteran's left knee disability was one of the bases for the previous denial of the Veteran's claim, the two private opinions are also material.  As new and material evidence to reopen the claim of service connection for residuals of a left knee injury has been received, the claim is, therefore, reopened.   

Service connection

The Veteran contends that his current left knee disability is related to an injury to his left knee in service while playing football.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The medical evidence of record clearly shows that the Veteran has a current diagnosis of severe arthritis, status post total left knee replacement.  

In October 1967, the Veteran underwent an examination prior to discharge which showed that the Veteran's lower extremities were clinically evaluated as normal.  However, subsequent service treatment records show that on November 9, 1967, after his separation examination, the Veteran was treated for soreness in the left knee from the prior day.  The Veteran was prescribed an ace bandage, pain medication, and heat.  A November 1967 treatment record shows that the Veteran was again seen for his left knee.  The Veteran reported that the previous prescription did not help much.  The examiner noted that the Veteran was wearing a knee brace and the Veteran reported that the knee brace helped to some extent.  An x-ray was ordered and the Veteran was put on a 10 day profile that included no football.  A December 1967 statement of medical condition showed that the Veteran underwent a separation medical examination more than three working days prior to departure from his place of separation.  The Veteran also indicated that to the best of his knowledge since his last separation examination there had been no change in his medical condition.  

Turning to the question of whether there is a nexus, or link, between the Veteran's current left knee disability and service, a September 1970 private treatment record shows that the Veteran reported he injured his left knee playing football in the service when he was hit against the knee from the front as he was falling forward with weight on his leg.  The Veteran reported that he had swelling and pain, was not put on crutches and was given a knee brace which he used for two to three months.  The Veteran reported that x-rays taken at the time were negative.  The Veteran reported that after two or three months, his discomfort with his knee subsided but he noticed that on occasion his knee would give way when he walked and had vaguely continued to bother him.  The Veteran also reported that since his discharge from service his knee has given way six or seven times.  

Private treatment records dated November 1999 to April 2010 show that the Veteran has received continuous treatment for his left knee.  In March 2010, the Veteran underwent a total knee replacement.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that he had a direct hit to the left knee when playing football.  The Veteran reported instant swelling and that he was helped off the field.  The examiner concluded that no service treatment records were associated with the left knee injury; therefore it would be purely speculative to assume a nexus to the current problem in the Veteran who spent most of his life morbidly obese.  The examiner further explained that morbid obesity was known to traumatize the load bearing joints.  The examiner also noted that the exit physical was negative for knee injuries.  

In a September 2010 addendum opinion, the July 2010 VA examiner reviewed the 1967 service treatment records and the 1970 private record.  The examiner concluded that cumulatively the records showed a pattern of progressive arthrosis and that arthrosis was bilateral.  The examiner concluded that this would be consistent with degeneration of the joints over time due to his chronic morbid obesity and no clear nexus can be made with the knee pain noted in the Veteran's service treatment records, therefore it was less likely than not that the Veteran's severe arthritis was relate to the Veteran's treatment for a left knee injury noted in his service treatment records.  The examiner also concluded that bilateral severe degeneration of the knees was likely the result of chronic morbid obesity.  

In a November 2010 statement, the Veteran's wife, a registered nurse, reported that she met the Veteran on August 1, 1968.  She reported that the Veteran was wearing a knee brace at the time she met him and that he told her he injured his knee playing football in the Army and was given a knee brace at the time.  The Veteran's wife reported that he wore this knee brace until 1970.  She also reported that the Veteran's knee continued to give out occasionally and the pain was intermittent.  She reported that over the years the Veteran had knee injections and saw a chiropractor.  She reported that the Veteran complained of knee pain since she met him and always though the football injury caused it.  The Veteran's wife also stated that she agreed that obesity can cause increased degeneration; however, the Veteran did not become obese until the 1990s and complained often of knee pain before he was overweight.  

In a November 2010 statement the Veteran reported that after the football injury the knee continued to be painful and he continued to wear the knee brace.  The Veteran also reported that after discharge he self-medicated with over the counter anti-inflammatories.  

In an October 2011 opinion, a former private physician of the Veteran, J.A., stated that he retired in 2007 and did not retain the Veteran's record.  However, as he has been closely associated with the Veteran personally and professionally for many years he recalled the Veteran's case well.  J.A. reported that the Veteran was one of his first patients when he moved his office to St. Cloud in 1977.  He reported that he saw the Veteran on an as needed basis for treatment of recurrent low back pain, knee pain, and Baker's cyst type swelling, although he could not remember which knee.  He estimated the frequency and duration of treatment sessions varied from ten to 25 per year.  J.A. reported that the Veteran stated that his knee problems were related to service.  He also stated that he was unaware of any other specific trauma or injuries and therefore, based on the Veteran's history, he believed the Veteran's current health problems could reasonably be due to service related injuries.  

In a March 2012 opinion from the Veteran's primary physician of over 15 years, P.L., reported that he reviewed the Veteran's medical records, clinic notes from St. Cloud Orthopedics, his VA military record from 1966 when he first injured his left knee playing football at Fort Carson in Colorado.  P.L. noted that the injury occurred when the Veteran was hit over his anterior knee and fell forward on his leg.  The Veteran was helped off the field and had immediate swelling and was seen on the base and was prescribed a knee brace that he wore for two to three months.  P.L. noted that the Veteran had continued problems with his knee giving out and eventually had an initial visit at St. Cloud Orthopedics in September 1970.  The physician noted that over the next 19 years he would have continued pain in the knee that limited his running and returned to see Orthopedics in November 1999.  The physician observed that at one of the early visits with the Veteran in July 2001, the Veteran had continued knee pain and decreased range of motion of his left knee.  The Veteran underwent injections at the time to help with the pain.  The examiner noted that the Veteran's knee pain continued to bother him and he eventually had a total knee replacement in March 2010.  The examiner noted that there was a consistent and clear pattern of knee problems since his original injury in 1967 and that his left knee problems more than likely were related to his military service.  

At the August 2012 Board hearing, the Veteran testified that he had experienced knee pain since his injury in service.  He stated that he was unable to spend time with his kids running, playing football, doing any of those things because the knee would just give out.  He reported that his left knee was constantly painful, "right from the get go," and it never stopped.  The Veteran also testified that he did not become obese until the 1980s or 1990s.  The Veteran's wife also testified that she met the Veteran within a year of him getting out of service and he was wearing a knee brace when she met him.  She also testified that the Veteran sought treatment for his knees from now deceased doctors beginning in 1968.  

Based on the above, the Board is faced with a conflicting record as to whether the Veteran's current left knee disability is related to the football injury in service.  In support of the Veteran's claim are private medical opinions by Drs. J.A. and P.L.    Moreover, the Veteran and his wife, who is also a registered nurse, have consistently and credibly reported that his left knee pain has been ongoing since the injury in service.  Importantly, there is documentation of left knee problems shortly after service in September 1970.  However, against the Veteran's claim is the July 2010 VA examination with September 2010 addendum.  Importantly, in proffering this opinion, the VA examiner did not appear to consider the Veteran's competent statements of ongoing symptoms since service.  

The Board is thus presented with an evidentiary picture which shows conflicting opinions by medical professionals.  Although the VA examiner indicated that the claims file was reviewed, the private medical doctors were aware of the incidents in service as well as the Veteran's medical history, and Dr. P.L. also indicated that he had reviewed the Veteran's service treatment records.  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Nevertheless, the conclusions reached by the examiners are different.  After balancing these medical opinions, the Board must conclude that there is essentially a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  Thus, service connection is warranted for severe arthritis, status post total left knee replacement.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection residuals of a left knee injury and service connection for severe arthritis, status post total left knee replacement, is granted.


REMAND

As discussed above, the September 2010 rating decision granted service connection for multilevel lumbar degenerative disc disease and spondylosis, effective May 6, 2010, the date of the Veteran's claim to reopen.  The Veteran argues that the effective date should be the date of his original claim in January 1969.  In this regard, at the August 2012 Board hearing the Veteran and his representative asserted that there was clear and unmistakable error (CUE) in the April 1969 rating decision.  The issue of CUE in the April 1969 rating decision has not been adjudicated by the RO.  As such, the Board does have jurisdiction to consider it in the first instance.  Jerrell v. Nicholson, 20 Vet. App. 326, 332 (2006).

Additionally, as the Veteran's claim for an earlier effective date is based, at least in part, on whether there was CUE in the April 1969 decision, the two issues are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim for an earlier effective date is being remanded to avoid piecemeal adjudication.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether there was CUE in the April 1969 rating decision that denied service connection for a back disorder.  

2. After completion of the above requested development and the perfection of a CUE appeal or the expiration of any applicable time period within which to perfect an appeal, readjudicate the Veteran's claim for an earlier effective date for the grant of multilevel lumbar degenerative disc disease and spondylosis May 6, 2010.  If the claim is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


